Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 10 February 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                     
                            Frankfort 10 Feb. 1806
                            
                        
                        Since my last to you I have heard that a gentleman of this country informed Gen. Washington while he was
                            President, of a conspiracy against this country by the spaniards with Wilkerson & others. If it is so, it was either
                            recieved as a private letter by Gen. Washington and so disposed of, or it is in the office of State: Certain it is that
                            the prest did not duly appreciate this information, or the importance of the subject: I have some faint and confused
                            recollection of an appropriation of money to enable the Prest to look into the matter and of seeing a piece from Mr
                            Ross in the Aurora accounting for a sum of money which he recieved on that ground. The Act of Congress is very obscurely
                            worded and entitled.
                        The Prest went the wrong way to work and by doing so,
                            alarmed the conspirators and missed his object. A conspicuous man, who draws public eye wherever he moves, ought never to
                            be employed in this kind of business.
                        You must have remarked Mr. Burr’s journey out to this country last year. What was he after? To escape
                            persecution? That cant be because it never followed him out of his own state:—and he spent the whole of last Winter at the
                            seat of Govt without danger. Was it to see the country? No, he did not see it.
                        He came to Lexington in haste, not in a hurry, went on to Orleans and that country by water,—went with
                                wilerson past my house on the Ohio,—at Fort Massac stopped and
                            was closeted five days with Wilkeson “to help him arrange his new Government,” as was given out. Went on down to Orleans.
                            Turned and (I may say) galloped back to Nashville across that great wilderness, and then up to Louisville in Kentucky, and
                            then across the Wilderness of Indiana to St Louis to see Wilkeson again;—then back to Lexengton & then across to see
                            Smith the senator from Ohio.
                        This gaunting, added to the opinion I hold of that mans turn of Character and added to the circumstance
                            mentioned to you of a late draught on Spain by a high magistrate of this State, have given strong suspicions of Mr Burr
                            and confirmed those I had of the plot now existing.
                        The unexpected and unfortunate sickness of Mrs. Daveiss has prevented my returning home and I shall not do it
                            before the last of March.
                        If you have answered my first letter the answer is gone on to that post office. I have ordered such a paper
                            if recd to be remitted to Frankfort for me.
                        I am so anxious to see the defeat of this damnable plot: and dread as much its failure in the hands of any
                            common emissary, that inconvenient as it is to me in the extreme to leave home, now when I am settling a new place, yet I
                            am heartily willing to do it, without reward of any kind, the govt bearing my expenses.    It is high time for whoever
                            goes to be on foot; else put it off till autumn when the sickly season down the river is over—
                        If I go I shall start across to St. Louis immediately to see Wilkeson then on as fast as possible.
                        Let Govr. Claiborne have no knowledge on hand concerning this thing.
                        Shew this letter to nobody.—Mr Burr’s connections are more extensive than any man supposes.
                        Unless you are carefull & suspicious in the extreme, this thing will leak out, and the conspirators
                            countermine all my operations, and expose my person & life if I go into the Spanish Govt.
                        If I am hond. with an answer let it be to Frankft.
                        I am Sir very respectfully yo Mo Ob
                        
                            J. H. Daveiss
                     
                        
                    